Title: Samuel J. Harrison to Thomas Jefferson, 11 October 1817
From: Harrison, Samuel Jordan
To: Jefferson, Thomas


                    
                        Sir
                        Lynchburg
Oct 11. 1817
                    
                    Mr Perry has this moment arrived—he Says, he did not leave Charlottsville till Wednessday—& then Stoped one day upon the Road. I am extremely Sorry for the delay that this must Occasion; in the progress of your work.
                    Knight will Set off Tomorrow morning, & will no doubt get down on monday. I have taken the liberty to make him Sign an agreement; in which, he insisted that he was to be found provisions—this, I believe was not mentioned to you, but I thought it best, to humour him.
                    
                        Very Respectfully Yr mo ob. Hbe St
                        S J Harrison
                    
                